Citation Nr: 9929782	
Decision Date: 10/18/99    Archive Date: 10/29/99

DOCKET NO.  95-07 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved disability pension benefits in the calculated amount 
of $119,460.31, to include the question of whether the 
overpayment was properly created.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel



INTRODUCTION

The veteran had active military service from May 1950 to 
February 1954.

This matter arises from a February 1994 decision by the 
Department of Veterans Affairs (VA) Committee on Waivers and 
Compromises (COWC) at the Cleveland, Ohio, Regional Office 
(RO).  Therein, it was held that the overpayment at issue was 
the result of bad faith on the part of the veteran, and that, 
as a result, recovery of the overpayment could not be waived.  
Following compliance with the procedural requirements set 
forth in 38 U.S.C.A. § 7105 (West 1991), the case was 
forwarded to the Board of Veterans' Appeals (Board) for 
appellate consideration.

Following preliminary review, the Board remanded the case to 
the RO in May 1997 for additional development and 
adjudication.  The RO then revisited its previous decision 
and, in September 1998, determined that the overpayment at 
issue had been properly created and that waiver of its 
recovery would violate the principles of equity and good 
conscience.  The case then was returned to the Board for 
further appellate consideration.


FINDINGS OF FACT

1.  The veteran and his spouse were estranged during 1980.

2.  The annual earnings of the veteran's spouse since 1980 
were incorrectly counted as income in determining the 
veteran's entitlement to improved disability pension 
benefits.

3.  The veteran was entitled to improved disability pension 
benefits based upon his status as a single veteran beginning 
in 1980.

4.  The annual countable income of the veteran since 1980 has 
not been verified.


CONCLUSION OF LAW

That portion of the overpayment of improved disability 
pension benefits in the amount of $119,460.31 that was 
created based upon the income of the veteran's spouse since 
1980 was improperly created.  38 U.S.C.A. §§ 5107, 5112 (West 
1991); 38 C.F.R. §§ 3.23, 3.60, 3.500, 3.660 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran was awarded VA disability pension benefits in 
1974.  Based upon his election, he was awarded improved 
disability pension benefits effective January 1, 1979.  From 
1979 until 1992, the veteran regularly reported that he and 
his wife were living together, and that neither of them had 
any income.  The RO awarded him pension based upon that 
information.

In September 1992, the veteran's spouse reported that she and 
the veteran had been estranged since 1980, and that she had 
derived no economic benefit from him since that time.  A 
field examination conducted by a VA employee in April 1993 
confirmed that the veteran and his spouse were separated.  
Despite this information, the RO charged the veteran with his 
spouse's annual earnings retroactively from January 1, 1979, 
to June 30, 1993.  An overpayment of $119,460.31 ensued.

Improved pension rates for veterans shall be reduced by the 
amount of the countable annual income of the veteran and his 
dependent spouse.  See 38 C.F.R. § 3.23(d)(4).  For the 
purposes of determining entitlement to pension under 
38 U.S.C.A. § 1521 (West 1991), a veteran shall be considered 
as living with his spouse unless they are estranged.  See 
38 C.F.R. § 3.60.

In the instant case, the veteran has testified, and his 
spouse has corroborated, that 

they were separated and estranged in 1980.  A VA field 
examiner observed in April 1993 that the veteran and his wife 
likely were not living together.  This was based upon a 
personal interview conducted with the appellant and his 
spouse.  The record indicates that the veteran and his wife 
did not reconcile until March 1994.  Under the circumstances, 
it would be unreasonable to assume that the veteran was 
providing reasonable support to his spouse from 1980 until 
1994 or that the opposite was true.  This is particularly 
true since both have indicated that neither of them 
reasonably contributed to the other's support.  Cf. 38 C.F.R. 
§ 3.23.  Accordingly, the veteran should have been authorized 
the pension rate payable to a single veteran for the period 
beginning with his separation from his wife in 1980 and 
ending with their reconciliation in 1994.  In this regard, 
only his income should be considered in determining the 
pension rate payable for all applicable annualization 
periods.


ORDER

That portion of the improved disability pension overpayment 
representing income received by the veteran's spouse from 
1980 to 1993 was not properly created; to this extent, the 
appeal is granted.


REMAND

Since the evidence of record indicates that the veteran and 
his spouse were estranged from 1980 until March 1994, the RO 
must recompute the veteran's countable income for all 
applicable annualization periods, and then make the necessary 
adjustments in the pension rates payable for all such 
periods.  This must be accomplished if the Board is to render 
an informed decision regarding the veteran's entitlement to 
waiver of recovery of the overpayment of improved disability 
pension benefits for that time frame.


In view of the foregoing, this case is REMANDED to the RO for 
the following:  

1.  The RO should determine what the 
veteran's countable income was for all 
applicable annualization periods 
beginning in 1980 and ending March 1994.  
In doing so, all income received by the 
veteran's estranged spouse should be 
excluded.

2.  The RO should then recompute the 
veteran's countable income for all 
applicable annualization periods 
beginning in 1980 and ending in March 
1994.  The applicable pension rate for 
each such period should then be 
authorized to the veteran retroactively; 
any monetary benefits due should be 
applied to reduce the existing 
overpayment.

3.  The current overpayment in the 
calculated amount of $119,460.31 should 
be recomputed.  The veteran should be 
informed of the adjusted amount of the 
overpayment, and the reasons for any 
changes thereto.  

4.  The COWC should again review the 
claim.  If the benefit sought on appeal 
is not granted, then the veteran should 
be given a supplemental statement of the 
case, as well as the appropriate time 
period in which to respond.

Thereafter, the case should be returned to the Board for 
further consideration.  The veteran need take no action 
unless so informed.  The purpose of this REMAND is to accord 
the appellant due process of law.  No inference should be 
drawn regarding 

the final disposition of the claim.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


Error! Not a valid link



